Citation Nr: 0701764	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to TDIU.

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a videoconference hearing held in July 2004.


FINDINGS OF FACT

1.  The veteran is service-connected for maxillary sinusitis 
with rhinitis and deviated septum, currently rated at 30 
percent; partial paralysis, left frontalis muscle, currently 
rated at 20 percent; facial lacerations, currently rated at 
10 percent; and residuals of removal of ingrown toenails, 
great toes, bilateral, with onychomycosis, currently rated at 
10 percent; with a combined evaluation for compensation of 60 
percent.

2.  The veteran has completed a high school education and 
vocational education in auto mechanics, and has occupational 
experience as an auto mechanic, a sheet metal worker, and as 
a postal worker. 

3.  The veteran's service-connected disabilities do not 
render him incapable of gainful employment.







CONCLUSION OF LAW

The criteria for entitlement to total disability rating based 
on unemployability due to service-connected disabilities are 
not met, and the evidence does not warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 C.F.R. §§ 3.340 and 4.16(a) and (b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103.  Further, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A.

A notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  

The Board finds that each of the content requirements of a 
VCAA notice has been fully satisfied.  In a January 2004 
letter, the veteran was provided notice as to the evidence 
needed to substantiate his claim, advised of the evidence he 
needed to provide, and advised of the evidence VA would 
attempt to obtain on his behalf. See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter adequately 
advised the veteran to submit any additional information or 
evidence in his possession.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.
A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  Here, the veteran 
was not provided notice until after more than year following 
the decision being appealed.  However, an error in the timing 
of the notice is not per se prejudicial and, to prove 
prejudice, the veteran must claim prejudice with specificity.  
There was no prejudice to the veteran as he was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim and was afforded an appropriate 
amount of time to respond to subsequent VA actions including 
the issuance of a statement of the case and two subsequent 
supplemental statements of the case. 

All relevant facts have been properly developed, and all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The veteran was afforded a 
videoconference hearing with the undersigned in July 2004.  
In accordance with the Board's March 2005 Remand, a VA 
medical examination was conducted in May 2005, and a Social 
Work and Industrial Survey was performed in March 2006.  The 
evidence of record provides sufficient information to 
adequately evaluate the claim.

VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted and there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Entitlement to a total disability rating based on individual 
unemployability

The veteran is service-connected for maxillary sinusitis with 
rhinitis and deviated septum, currently rated at 30 percent; 
partial paralysis, left frontalis muscle, currently rated at 
20 percent; facial lacerations, currently rated at 10 
percent; and residuals of removal of ingrown toenails, great 
toes, bilateral, with onychomycosis, currently rated at 10 
percent; with a combined evaluation for compensation of 60 
percent.

The report of a social and industrial survey conducted by the 
VA in March 2006 reflects that the veteran has completed a 
high school education, has had vocational education in auto 
mechanics, and has occupational experience as an auto 
mechanic, a sheet metal worker, and as a postal worker.

The veteran contends that his service-connected disabilities 
have precluded him from working since he was medically 
retired from the post office in 1978.  At the time of his 
medical retirement, the veteran had worked for the post 
office for almost nine years.  However, statements by the 
veteran to the effect that his service-connected disabilities 
preclude his employment do not constitute competent evidence 
of such because he lacks medical training and expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The veteran has presented documents pertaining to his 
retirement from the Postal Service during the 1970's which 
indicate that he could not work due to headaches, and 
allergic rhinitis.  However, that evidence is too old to 
provide insight as to the current degree of impairment of 
employability.  

In March 2005, following a videoconference hearing, the Board 
remanded the case for a social and industrial survey to 
assess the veteran's employment history and day-to-day 
functioning, and a medical examination to evaluate the impact 
the veteran's service-connected disabilities have on his 
ability to obtain and maintain gainful employment.  

The May 2005 VA examination report noted chronic maxillary 
sinusitis, with no nasal obstruction of the right nostril and 
approximately 60 percent obstruction of the left nostril, 
with some tenderness to deep palpation on the frontal and 
paranasal sinus areas; partial paralysis of the left 
frontalis muscle, resolved, with no facial nerve paralysis 
present; asymptomatic facial lacerations with the two 
surgical scars on the face well-healed with no evidence of 
any abnormalities; and asymptomatic residuals of ingrown 
toenails with absence of nails on his toes and, although 
there was some limping when walking on his left leg, the 
veteran could walk on his heels and toes with no difficulty.

The examiner concluded that, considering only the veteran's 
service-connected disabilities, he was capable of gainful 
employment.  Further, the examiner concluded that, even 
considering the veteran's non service-connected prostate 
cancer, urinary incontinence and severe bilateral knee 
osteoarthritis, the veteran was capable of some employment 
with no prolonged walking.  The examiner specifically noted 
that the veteran's service-connected sinus condition, to 
include frequent nose bleeds, would not prevent the veteran 
from gainful employment.

The March 2006 social work and industrial survey noted the 
veteran's employment with the postal service from the time of 
his discharge in 1970 to 1979 when he was medically retired.  
The veteran has not worked since he left the postal service.

The veteran reported that he lived by himself and was 
stressed out and depressed because of his limited resources, 
his inability to perform sexually, and the fact he was going 
through a divorce from his third wife.  He reported spending 
his time doing what needed to be done around the home, 
including preparing two meals a day.  The social and 
industrial examiner noted that the veteran reported that he 
could no longer work due to problems that he alleged were 
incurred in service; however, the social and industrial 
examiner did not offer an opinion on that issue.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 

If there is only one service-connected disability, the 
schedular requirement is 60 percent or more.  If there are 
two or more disabilities, the schedular requirement is that 
one of the disabilities is 40 percent or more, with 
sufficient additional service- connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R.
§ 4.16(a).

Here, the veteran's highest rated disability is 30 percent, 
and the combined rating of all his disabilities is 60 
percent.  Accordingly, he does not meet either of the 
schedular requirements.  Moreover, even if he did, the 
competent medical evidence of record reflects that his 
service-connected disabilities do not preclude him from 
obtaining or maintaining gainful employment.

In exceptional cases where schedular evaluations are found to 
be inadequate, an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
considered. 38 C.F.R. § 3.321(b)(1).  The governing norm is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

Here, the schedular ratings are not inadequate, and there is 
no evidence of an exceptional disability picture.  The 
veteran has not required frequent hospitalizations and has 
not shown that he requires routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.

There is no competent medical evidence that the veteran is 
unable to follow a substantially gainful occupation and there 
is no evidence of an exceptional disability picture.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and a total disability rating based 
on individual unemployability is not warranted.




ORDER

Entitlement to a total disability rating based on 
unemployability (TDIU) due to service-connected disabilities 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


